1 Reported in 211 N.W. 686.
This is a proceeding for the removal of John F. Bernhagen from his office as an attorney at law. Charges were preferred against him by the Hennepin County Bar Association and the matter was referred to the Honorable Fred. W. Senn, judge of the Fifth judicial district, as referee to take and report the evidence and to report his findings of fact thereon. A large amount of evidence was taken and reported, and the referee duly reported his findings of fact thereon. We deem it unnecessary to discuss the evidence further than to say that we are satisfied that it sustains the findings of fact. Neither do we deem it necessary to set forth the established facts in detail.
We think it sufficient to say that the findings show that the respondent has deceived clients and others by misrepresentations concerning matters handled by him, and concerning the situation in respect to, and the use being made of, money and property intrusted to him; and that he has retained and used for his own purposes funds received for clients or delivered to him for special purposes, *Page 491 
and has failed to turn over or account for portions of such funds to those entitled thereto. The evidence indicates that financial embarrassment led to the derelictions disclosed, but that fact furnishes no excuse for misleading those who trusted him, nor for failing to account for and turn over funds in his hands belonging to others.
It is ordered that John F. Bernhagen be and he hereby is removed from his office of an attorney at law in this state, and it is further ordered that a formal judgment to that effect be entered.